Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellant

                                               v.

                       ELEPHANT INSURANCE COMPANY, LLC,
                                    Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI14055
                         Honorable Michael E. Mery, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED
IN PART to the extent it found appellee owed no duty to appellant regarding appellant’s claims
for common law negligence, negligent undertaking, negligent failure to train and license,
negligence per se, and gross negligence and granted summary judgment in appellee’s favor on
those claims. Appellant’s appeal is DISMISSED IN PART as it pertains to the trial court’s order
granting summary judgment in appellee’s favor on her claims for Texas Insurance Code and DTPA
violations. It is ORDERED that appellee recovers its costs of appeal from appellant.

       SIGNED April 24, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice